Stephens, J.
The magistrate, whose decision in this case is sought to be reviewed in, a petition for certiorari, not having been served with the petition within the legally required time, and not having made *57answer, thereto, and it not appearing that the failure to sei-ve the magistrate was due to no fault or negligence on the part of the plaintiff in certiorari, the judge of the superior court did not err in overruling the motion made by the plaintiff in certiorari to be permitted to perfect service upon the magistrate, and did not err in sustaining the motion of the defendant in certiorari to dismiss the petition. Zachery v. State, 106 Ga. 123 (32 S. E. 22); Ryals v. County Commissioners of Tattnall County, 12 Ga. App. 221 (77 S. E. 8).
Decided July 13, 1927.
Ilenry Walker, for plaintiff. Porter & Mebane, for defendant.

Judgment affirmed.


Jenlvins, P. J., and. Bell, J., concur.